           Case 4:20-cv-03152-JST Document 14 Filed 07/07/20 Page 1 of 5



 1   Lincoln D. Bandlow (SBN 170449)
     Law Offices of Lincoln Bandlow, P.C.
 2   1810 Century Park East, Suite 2400
     Los Angeles, California 90067
 3   Telephone: (310) 556-9680
     Fax: (310) 861-5550
 4   Email: Lincoln@BandlowLaw.com
 5   Attorneys for Defendant
     HANLEY-WOOD, LLC dba
 6   HOUSEPLANS.COM
 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10
11   ALEXANDER BAYONNE STROSS,                   CASE NO. 4:20-cv-03152-JST
12                       Plaintiff,              DEFENDANT’S ANSWER TO
                                                 PLAINTIFF'S COMPLAINT
13                vs.
14   HANLEY-WOOD, LLC DBA                        Complaint Filed: May 8, 2020
     HOUSEPLANS.COM,
15                                               Judge Jon S. Tigar
                         Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
     ________________________________________________________________________________
                                       ANSWER TO COMPLAINT
            Case 4:20-cv-03152-JST Document 14 Filed 07/07/20 Page 2 of 5



 1          Defendant HANLEY-WOOD, LLC dba HOUSEPLANS.COM (“Defendant”), in response to

 2   the Complaint for Copyright Plaintiff ALEXANDER BAYONNE STROSS (“Plaintiff”), hereby

 3   admits, denies, and alleges as follows. The paragraph numbers below correspond to the paragraphs

 4   in the Complaint.

 5          1. Defendant denies for lack of sufficient knowledge or information each

 6   allegation in Paragraph 1.

 7          2. Defendant denies for lack of sufficient knowledge or information each allegation in

 8   Paragraph 2.

 9          3. Defendant denies for lack of sufficient knowledge or information each allegation in

10   Paragraph 3.

11          4. Defendant admits the allegations of Paragraph 4.

12          5. Defendant denies the allegations of Paragraph 5.

13          6. Paragraph 6 consists of legal conclusions to which no response is required.

14          7. Paragraph 7 consists of legal conclusions to which no response is required.

15          8. Defendant denies the allegations of Paragraph 8.

16          9. Defendant denies the allegations of Paragraph 9.

17          10. Defendant admits the allegations of Paragraph 10.

18          11. Defendant denies for lack of sufficient knowledge each allegation in Paragraph 11.

19          12. Defendant denies for lack of sufficient knowledge each allegation in Paragraph 12.

20          13. Defendant denies for lack of sufficient knowledge each allegation in Paragraph 13.

21          14. Defendant denies for lack of sufficient knowledge each allegation in Paragraph 14.

22          15. Defendant denies for lack of sufficient knowledge each allegation in Paragraph 15.

23          16. Defendant denies for lack of sufficient knowledge each allegation in Paragraph 16.

24          17. Defendant denies for lack of sufficient knowledge each allegation in Paragraph 17.

25          18. Defendant denies each allegation in Paragraph 18.

26          19. Defendant denies for lack of sufficient knowledge each allegation in Paragraph 19.

27          20. Defendant denies each allegation in Paragraph 20.

28                                                    1
     ________________________________________________________________________________
                                           ANSWER TO COMPLAINT
            Case 4:20-cv-03152-JST Document 14 Filed 07/07/20 Page 3 of 5



 1          21. Defendant denies for lack of sufficient knowledge each allegation in Paragraph 21.

 2          22. Answering Paragraph 22, Defendant repeats and incorporates its answers to Paragraphs 1

 3   through 21 above.

 4          23. Defendant is without sufficient knowledge or information to admit or deny

 5   the allegations contained within Paragraph 23, and therefore denies same.

 6          24. Defendant is without sufficient knowledge or information to admit or deny the

 7   allegations contained within Paragraph 24, and therefore denies same.

 8          25. Defendant denies each allegation in Paragraph 25.

 9          26. Defendant denies each allegation in Paragraph 26.

10          27. Defendant denies each allegation in Paragraph 27.

11          28. Defendant denies each allegation in Paragraph 28.

12          29. Defendant denies each allegation in Paragraph 29.

13                                          PRAYER FOR RELIEF

14          Defendant denies that Plaintiff is entitled to any of the relief sought in the Prayer for Relief.

15                                       AFFIRMATIVE DEFENSES
16                                   FIRST AFFIRMATIVE DEFENSE

17                                          (Failure to state a claim)

18          The Complaint fails to state a claim against Defendant upon which relief can be granted.

19                                  SECOND AFFIRMATIVE DEFENSE

20                                                  (Fair use)

21          Plaintiff’s claims are barred in whole or in part by the doctrine of fair use.

22                                   THIRD AFFIRMATIVE DEFENSE

23                                       (Failed to register copyright)

24          Plaintiff’s claims are barred in whole or in part because Plaintiff has failed to register

25   copyright in some or all of the Photographs.

26
27
28                                                       2
     ________________________________________________________________________________
                                             ANSWER TO COMPLAINT
            Case 4:20-cv-03152-JST Document 14 Filed 07/07/20 Page 4 of 5



 1                                     FOURTH AFFIRMATIVE DEFENSE

 2                                            (Registration invalid)

 3          Plaintiff’s claims are barred in whole or in part because Plaintiff’s copyright registrations for

 4   some or all of the Photographs are invalid.

 5                                     FIFTH AFFIRMATIVE DEFENSE

 6                                              (No willful intent)

 7          Plaintiff’s claims are barred in whole or in part because Defendant has not willfully infringed

 8   any copyright owned by Plaintiff.

 9                                     SIXTH AFFIRMATIVE DEFENSE

10                                      (Lack of standing and/or capacity)

11          Plaintiff’s claims are barred in whole or in part because Plaintiff lacks standing and/or

12   capacity to bring this action.

13                                    SEVENTH AFFIRMATIVE DEFENSE

14                                                   (Laches)

15          Plaintiff’s claims are barred in whole or in part by the doctrine of laches.

16                                     EIGHTH AFFIRMATIVE DEFENSE

17                                           (Statute of limitations)

18          Plaintiff’s claims are barred in whole or in part by the statute of limitations.

19                                     NINTH AFFIRMATIVE DEFENSE

20                                                  (Waiver)

21          Plaintiff’s claims are barred in whole or in part by the doctrine of waiver.

22                                     TENTH AFFIRMATIVE DEFENSE

23                                                  (Estoppel)

24          Plaintiff’s claims are barred in whole or in part by the doctrine of estoppel.

25                                    ELEVENTH AFFIRMATIVE DEFENSE

26                                                  (Consent)

27          Plaintiff’s claims are barred in whole or in part by Plaintiff’s consent.

28                                                       3
     ________________________________________________________________________________
                                              ANSWER TO COMPLAINT
            Case 4:20-cv-03152-JST Document 14 Filed 07/07/20 Page 5 of 5



 1                                TWELFTH AFFIRMATIVE DEFENSE

 2                                            (First Amendment)

 3          Any grant of relief requested by Plaintiff would infringe the rights of Defendant under the

 4   First Amendment of the Constitution of the United States of America and analogous provisions of

 5   state constitutional law.

 6                               THIRTEENTH AFFIRMATIVE DEFENSE

 7                                              (Lack of injury)

 8          Plaintiff has not suffered any injury to its business or property by reason of any conduct by

 9   Defendant.

10                                  FOURTEENTH AFFIRMATIVE DEFENSE

11                                   (Reservation of additional defenses)

12          Defendant reserves the right to assert other affirmative defenses as they become known

13   during the course of discovery, and hereby specifically reserves the right to amend its Answer to

14   allege said affirmative defenses at such time as they become known.

15                                             JURY DEMAND

16          Defendant demands a jury trial on all claims and issues so triable.

17
18          WHEREFORE, judgment should be entered in favor of Defendant and against Plaintiff,

19   dismissing Plaintiff’s Complaint against Defendant in its entirety, awarding Defendant its attorney’s

20   fees and costs, and granting any other or further relief that the Court deems proper.

21
22   Date: July 7, 2020                            LAW OFFICES OF LINCOLN BANDLOW, PC

23
24                                                 By: ___________________________________
                                                         Lincoln Bandlow
25
                                                   Attorney for Defendant
26                                                 HANLEY-WOOD, LLC dba HOUSEPLANS.COM
27
28                                                      4
     ________________________________________________________________________________
                                             ANSWER TO COMPLAINT
